UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 16.7% DIVERSIFIED – 8.2% Kinder Morgan Management LLC* $ GP C-CORP – 8.5% Kinder Morgan, Inc. Plains GP Holdings LP - Class A Targa Resources Corp. Williams Cos., Inc. TOTAL COMMON STOCKS (Cost $423,433,364) MASTER LIMITED PARTNERSHIP SHARES – 92.7% DIVERSIFIED – 26.1% Enbridge Energy Partners LP Enterprise Products Partners LP ONEOK Partners LP Targa Resources Partners LP Williams Partners LP GAS GATHERING & PROCESSING – 18.7% Access Midstream Partners LP Crestwood Midstream Partners LP Enable Midstream Partners LP EnLink Midstream Partners LP Midcoast Energy Partners LP QEP Midstream Partners LP Summit Midstream Partners LP Western Gas Partners LP GAS TRANSPORTATION & STORAGE – 20.2% El Paso Pipeline Partners LP EQT Midstream Partners LP Spectra Energy Partners LP Tallgrass Energy Partners LP TC Pipelines LP GP PARTNERSHIP – 1.7% Western Gas Equity Partners LP Center Coast MLP Focus Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value MASTER LIMITED PARTNERSHIP SHARES (Continued) MATURE /LARGE CAP LIQUIDS TRANSPORTATION & STORAGE – 25.7% Buckeye Partners LP $ Magellan Midstream Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP SMALL-CAP / HIGH-GROWTH LIQUIDS TRANSPORTATION & STORAGE – 0.3% Rose Rock Midstream LP TOTAL MASTER LIMITED PARTNERSHIP SHARES (Cost $2,137,416,666) Principal Amount SHORT-TERM INVESTMENTS – 1.4% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $44,572,485) TOTAL INVESTMENTS – 110.8% (Cost $2,605,422,515) Liabilities in Excess of Other Assets – (10.8)% ) TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company LP – Limited Partnership * No distribution or dividend was made during the period ended. As such, it is classified as a non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Center Coast MLP Focus Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) Note 1 – Organization Center Coast MLP Focus Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Fund’s primary investment objective is to seek maximum total return with an emphasis on providing cash distributions to shareholders. The Fund currently offers three classes of shares: A Shares, C Shares, and Institutional Shares. The Fund commenced operations on December 31, 2010. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean of the most recent bid and asked prices. Equity securities that are traded on the NASDAQ are valued at the NASDAQ Official Closing Price. Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at fair value considering prices for securities of comparable maturity, quality and type. Short-term securities with remaining maturities of sixty days or less may be valued at amortized cost. The Fund values exchange-traded options at the last sales price, or, if no last sales price is available, at the last bid price. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees, but action may be taken by any one of the Trustees. (b) Master Limited Partnerships A master limited partnership (“MLP”) is an entity receiving partnership taxation treatment under the U.S. Internal Revenue Code of 1986 (the “Code”), the partnership interests or “units” of which are traded on securities exchanges like shares of corporate stock. Holders of MLP units generally have limited control and voting rights on matters affecting the partnership. The value of the Fund’s investment in MLPs depends largely on the MLPs being treated as partnerships for U.S. federal income tax purposes. If an MLP does not meet current legal requirements to maintain partnership status, or if it is unable to do so because of tax law changes, it would be taxed as a corporation and there could be a material decrease in the value of its securities. Center Coast MLP Focus Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) (c) Energy Industry Concentration Risk A substantial portion of the MLPs in which the Fund invests are engaged primarily in the energy industry. As a result, the Fund willbe concentrated in the energy industry, and will therefore be susceptible to adverse economic, environmental or regulatory occurrences affecting the energy industry. (d) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns or to hedge against declines in the prices of portfolio securities. In addition, the Fund may write put options to hedge against increases in the prices of securities which it intends to purchase. When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased. Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses. The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss. If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as a writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. Note 3 – Federal Income Taxes At August 31, 2014, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) on investments $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to income/(loss) from MLP K-1s, which is treated as an increase/(decrease) in cost basis of the MLP shares held, and timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements. It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Center Coast MLP Focus Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued August 31, 2014 (Unaudited) · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of August 31, 2014, in valuing the Fund’s assets carried at fair value: Level 1 Level 2* Level 3* Total Investments Common Stocks1 $ $
